Citation Nr: 9911367	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for traumatic arthritis 
of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active service from November 1953 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the original rating decision on file 
from May 1995 which denied the veteran's claims for service 
connection for hearing loss, lumbosacral strain, and a right 
knee disorder.  However, in January 1999, the RO granted 
service connection for bilateral hearing loss, and rated the 
hearing loss as 10 percent disabling effective from October 
1994.  There is no disagreement with or appeal from this 
assigned compensable evaluation.

During the pendency of this appeal, a claim for service 
connection for a shoulder disorder was denied in a February 
1997 rating action and the representative filed a notice of 
disagreement "with the last rating decision" in April 1997.  
This issue remains open and awaits the RO's issuance of a 
statement of the case.



REMAND

In the veteran's November 1995 substantive appeal, he 
requested a travel board hearing at the local RO.  Such a 
travel board hearing was scheduled for September 1996 before 
the undersigned but the veteran failed to appear.  In 
November 1996, the representative acknowledged the veteran's 
failure to appear for the travel board and requested that a 
personal hearing before an RO hearing officer be scheduled.  
In December 1996, the representative wrote that the veteran 
had arrived at the Seattle RO that day for a scheduled RO 
hearing.  However, it was requested that the RO further 
develop the evidence and then, "if needed, please schedule a 
personal hearing."

However, the Board can find no evidence on file that the RO 
subsequently scheduled or conducted a local RO hearing for 
the veteran.  Accordingly, the case must be referred back to 
the RO for the scheduling and conduct of a local RO hearing 
in accordance with the representative's written request.  

So far in this appeal, the veteran's claims for service 
connection have been found to not be well grounded in that 
there is a lack of competent clinical evidence relating any 
current physical disabilities to incidents, injuries or 
diseases which were incurred or aggravated during active 
military service in the early to mid-1950's.  VA has no duty 
to assist veterans in developing claims which are not well 
grounded.  However, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary of VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). 

The Board now informs the veteran that to submit evidence 
sufficient to well ground his current claims for service 
connection, there must be competent evidence of a (1) current 
disability in the form of a medical diagnosis; (2) evidence 
of incurrence or aggravation of such disease or injury in 
service in the form of lay or medical evidence; and (3) 
evidence of a causal connection or nexus between an inservice 
injury or disease and current disability in the form of 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In the veteran's November 1995 substantive appeal, he wrote 
that he had seen doctors and had physical examinations since 
he had gotten older and "they all have told me that these 
conditions listed above [on appeal] are direct injuries 
sustained from service in the military."  The veteran is 
hereby informed that his recollection of what doctors may 
have verbally told him is not a substitute for actual 
documentary clinical evidence establishing the fact.  The 
veteran should, if possible, produce a statement from a 
doctor stating that he has physical disabilities which are 
causally related to an incident of his military service.

For these reasons and bases, the veteran's claims are 
RREMANDED to the RO for the following actions:  

1.  The RO should advise the veteran of 
the evidence needed in order to well 
ground his current claims.  Specifically, 
he should be advised that his statements 
as to what doctors have told him 
regarding a relationship between the 
claimed disabilities and his service are 
insufficient to establish such a link, 
and that he should obtain and submit to 
VA direct clinical evidence or other 
written statements from physicians 
supporting or corroborating his 
statements as to what doctors have told 
him regarding the relationship between 
his disabilities and his military 
service.

2.  The RO should schedule the veteran 
for a hearing at the RO before a local 
hearing officer.

3.  After completion of the above 
development, the RO should again address 
the issues pending appeal.  If any 
benefit sought on appeal remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.  
The RO should also issue a statement of 
the case on the issue of service 
connection for a shoulder injury.  The 
veteran should be advised that he must 
submit a timely substantive appeal as to 
the issue of service connection for a 
shoulder injury if he wishes the Board to 
consider this issue.  Thereafter, the 
case should be returned to the Board 
after compliance with all applicable 
appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

